        Case 0:21-cv-60542-RS Document 3 Entered on FLSD Docket 03/10/2021 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern District
                                                 __________  District of
                                                                      of Florida
                                                                         __________

           MICHAEL BROTHERS, JAMIEL                                 )
       BROWN, and JAMIE KING COLTON, on                             )
      behalf of themselves and all others similarly                 )
                       situated,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 0:21-cv-60542
                                                                    )
        MAD AT S.A.D., LLC d/b/a KOMBUCHA                           )
                     221 B.C.,
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       MAD at S.A.D., LLC
                                       4050 Middle Ave., Unit F
                                       Sarasota, FL 34234




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       BURSOR & FISHER, P.A.

                                       Stephen A. Beck, Esq.
                                       701 Brickell Ave, Suite 1420,
                                       Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:          Mar 10, 2021
                03/09/0201                                                                         s/ C.Davis

                                                                                         Signature of Clerk or Deputy Clerk
